 

Exhibit 10.19

 

 

UQM TECHNOLOGIES, INC.

2002 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT made as of this ___ day of _______, 2005, between UQM
TECHNOLOGIES, INC., a Colorado corporation (together with its Affiliated
Corporations, except where the context requires otherwise, the "Company"), and
__________ (the "Option Holder").

1. Grant of Option. Pursuant to the UQM Technologies, Inc. 2002 Equity Incentive
Plan (the "Plan") and subject to the terms and conditions of this Agreement, the
Company hereby grants to the Option Holder an incentive stock option (the
"Option") to purchase _______ shares of the common stock of the Company (the
"Stock") at an exercise price per share of $_____ (the "Option Price"). The
Option grant shall be effective as of ________, 2005 (the "Effective Date"). The
Option is intended to qualify as an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the "Code").

2. Requirements for Exercise; Vesting.

(a) In General. Except as provided otherwise in this Agreement, the Option shall
not become exercisable until the Option Holder has completed one full year of
continuous employment after the Effective Date. Upon the completion of one full
year of continuous employment after the Effective Date, the Option shall become
vested and exercisable in increments, if the Option Holder is still in the
employ of the Company on the dates indicated in the following schedule:

 

Percentage of Option

That Shall Become Vested

and Exercisable on Each Date



33.3%

an additional 33.3%

an additional 33.4%

 

Except as set forth in Section 5 of this Agreement, the Option shall not be
exercisable as to any shares of Stock as to which the vesting requirements of
this Section 2 shall not be satisfied, regardless of the circumstances under
which the Option Holder’s employment by the Company shall be terminated. The
number of shares of Stock as to which the Option may be exercised shall be
cumulative, so that once the Option shall become vested and exercisable as to
any shares of Stock it shall continue to be vested and exercisable as to such
shares, until expiration or termination of the Option as provided in Section 6
hereof. If at any time the number of shares of Stock that are covered by the
vested and exercisable portion of the Option includes a fractional share, the
number of shares of Stock as to which the Option shall be actually vested and
exercisable shall be rounded down to the next whole share of Stock.

(b) Accelerated Vesting in Certain Circumstances. The Option Holder shall become
100% vested with respect to the entire Option, and the entire Option shall
become exercisable, upon a reorganization or change in control of the Company
(as defined in Section 5(b) below).

3. Method for Exercising the Option. The Option may be exercised only by
delivery of written notice of exercise, together with payment of the Option
Price as provided below, in person or through certified or registered mail, fax
or overnight delivery to the Company at the following address: UQM Technologies,
Inc., Attention: Corporate Secretary, 7501 Miller Drive, Frederick, Colorado
80530, or such other address as shall be furnished in writing to the Option
Holder by the Company. Such written notice shall specify that the Option is
being exercised, and the number of shares of Stock with respect to which the
Option is exercised, the Option Price shall be paid no later than 30 days after
the notice of exercise is delivered. The Option shall be exercised only when the
Option Price is paid in full.

The Company intends to register the shares of Stock subject to this Option and
this Option on a Form S-8 Registration Statement (or any successor or
replacement Form). Notwithstanding such registration, the Company may require
the Option Holder, as a condition of exercise of this Option, to give written
assurance in substance and form satisfactory to the Company and its counsel to
the effect that the Option Holder is acquiring the Stock for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and state securities laws.
Legends evidencing such restrictions may be placed on the Stock certificates.

The purchase of such Stock shall take place at the address of the Company set
forth above upon delivery of a notice of exercise that specifies the number of
shares with respect to which the Option is being exercised and payment of the
Option Price for the Stock in full, within 30 days of the delivery of the notice
of exercise, (i) by certified or cashier’s check payable to the Company’s order,
or (ii) by wire transfer to such account as may be specified by the Company for
this purpose, or (iii) by delivery to the Company of certificates representing
the number of shares of Stock then owned by the Option Holder, the Fair Market
Value of which equals the Option Price of the Stock to be purchased pursuant to
the Option, properly endorsed for transfer to the Company; provided, however,
that no Option may be exercised by delivery to the Company of certificates
representing Stock, unless such Stock has been held by the Option Holder for
more than six (6) months, or (iv) by delivery to the Company of a properly
executed notice of exercise together with irrevocable instructions to a broker
to deliver to the Company promptly the amount of the proceeds of the sale of all
or a portion of the Stock or of a loan from the broker to the Option Holder
required to pay the Option Price; provided, however, that if the Option Holder
is subject to the Sarbanes-Oxley Act of 2002, the Option Price shall not be paid
with the proceeds of a loan. For purposes of this Option, the Fair Market Value
of any shares of Stock delivered in payment of the Option Price upon exercise of
the Option shall be the Fair Market Value as of the exercise date; the exercise
date shall be the day of delivery of the certificates for the Stock used as
payment of the Option Price.

Upon such notice to the Company and payment of the Option Price, the exercise of
the Option shall be deemed to be effective, and a properly executed certificate
or certificates representing the Stock so purchased shall be issued by the
Company and delivered to the Option Holder.

4. Adjustment of the Option.

(a) Adjustment by Stock Split, Stock Dividend, Etc. If at any time the Company
increases or decreases the number of its outstanding shares of Stock, or changes
in any way the rights and privileges of such shares, by means of the payment of
a stock dividend or the making of any other distribution on such shares payable
in Stock, or through a Stock split or subdivision of shares, or a consolidation
or combination of shares, or through a reclassification or recapitalization
involving the Stock, the numbers, rights and privileges of the shares of Stock
included in the Option shall be increased, decreased or changed in like manner
as if such shares had been issued and outstanding, fully paid and non-
assessable at the time of such occurrence.

(b) Other Distributions and Changes in the Stock. If the Company shall at any
time distribute with respect to the Stock assets or securities of persons other
than the Company (excluding cash or distributions referred to in subsection (a))
or grant to the holders of its Stock rights to subscribe pro rata for additional
shares thereof or for any other securities of the Company or there shall be any
other change (except as described in subsection (a)) in the number or kind of
outstanding shares of Stock or of any stock or other securities into which the
Stock shall be changed or for which it shall have been exchanged, and if the
Committee shall in its discretion determine that the event equitably requires an
adjustment in the number or kind of shares subject to the Option, an adjustment
to the Option Price, or the taking of any other action by the Committee,
including without limitation, the setting aside of any property for delivery to
the Option Holder upon the exercise of the Option, then such adjustment shall be
made, or other actions taken, by the Committee and shall be effective for all
purposes of this Agreement.

(c) Apportionment of Option Price. Upon any occurrence described in the
preceding subsections (a) and (b), the aggregate Option Price for the shares of
Stock then subject to the Option shall remain unchanged and shall be apportioned
ratably over the increased or decreased number or changed kinds of securities or
other properties subject to the Option. Any fractional shares resulting from any
of the foregoing adjustments shall be disregarded and eliminated from this
Option.

5. Reorganization and Change in Control.

(a) Full Vesting; Termination; Assumption or Substitution. Upon the occurrence
of a Corporate Transaction (as defined in subsection 5(c)), the Option shall
become fully exercisable regardless of whether all conditions of exercise
relating to length of service have been satisfied. The Committee may also
provide for the assumption or substitution of the Option by the surviving entity
as described in subsection 5(b) and make any other provision for the Option as
the Committee deems appropriate in its sole discretion. The Committee may
provide that any portion of the Option that outstanding at the time the
Corporate Transaction is closed shall expire at the time of the closing, as the
Committee determines in its sole discretion.

(b) Assumption or Substitution. The Company, or the successor or purchaser, as
the case may be, may make adequate provision for the assumption of the Option or
the substitution of a new option for the outstanding Option on terms comparable
to the Option.

(c) Corporate Transaction. A Corporate Transaction shall include the following:

> > (i) Merger; Reorganization: the merger or consolidation of the Company with
> > or into another corporation or other reorganization (other than a
> > reorganization under the United States Bankruptcy Code) of the Company
> > (other than a consolidation, merger, or reorganization in which the Company
> > is the continuing corporation and which does not result in any
> > reclassification or change of outstanding Shares); or
> > 
> > (ii) Sale: the sale or conveyance of the property of the Company as an
> > entirety or substantially as an entirety (other than a sale or conveyance in
> > which the Company continues as a holding company of an entity or entities
> > that conduct the business or businesses formerly conducted by the Company)
> > or the sale of more than 50% of the outstanding voting stock of the Company;
> > or
> > 
> > (iii) Liquidation: the dissolution or liquidation of the Company; or
> > 
> > (iv) Change in Control: a "Change in Control" shall be deemed to have
> > occurred if at any time during any period of two consecutive years
> > (including any period prior to the Effective Date of the Plan), individuals
> > who at the beginning of such period constitute the Board (and any new
> > director whose election by the Board or whose nomination for election by the
> > Company’s stockholders was approved by a vote of at least two-thirds (2/3)
> > of the directors then still in office who either were directors at the
> > beginning of such period or whose election or nomination for election was
> > previously so approved) cease for any reason to constitute a majority of all
> > directors at any time during such period; or
> > 
> > (v) Other Transactions: any other transaction that the Board determines by
> > resolution to be a Corporate Transaction.

Notwithstanding anything to the contrary in this Section 5 to the contrary, no
Option or other Award will become exercisable and/or vested by virtue of the
occurrence of a Corporate Transaction if the Participant or any group of which
such Participant is a member of the person whose acquisition constituted the
Corporate Transaction.

6. Expiration and Termination of the Option. The Option shall expire on the
tenth (10th) anniversary of the Effective Date, (the period from the Effective
Date to the expiration date is the "Option Period") or prior to such time as
follows:

(a) Termination for Cause. If the Option Holder’s employment by the Company is
terminated for "cause," as determined by the Company, within the Option Period,
the entire Option, whether or not vested, shall become void, shall be forfeited
and shall terminate immediately upon the termination of employment of the Option
Holder. For this purpose, "cause" shall mean a gross violation, as determined by
the Company, of the Company’s established policies and procedures.

(b) Termination on Account of Disability. If the Option Holder becomes Disabled,
the Option may be exercised by the Option Holder within one year following the
Option Holder’s termination of services on account of Disability (provided that
such exercise must occur within the Option Period), but not thereafter. In any
such case, the Option may be exercised only as to the shares as to which the
Option had become exercisable on or before the date of the Option Holder’s
termination of services.

(c) Death. If the Option Holder dies during the Option Period while still
employed by or performing services for the Company or within the one year period
referred to in (b) above or the three (3) month period referred to in (d) below,
the Option may be exercised by those entitled to do so under the Option Holder’s
will or by the laws of descent and distribution within one year following the
Option Holder’s death (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the shares as to which the Option had become exercisable on or before the
date of the Option Holder’s death.

(d) Termination for Other Reasons. If the services of the Option Holder are
terminated (which for this purpose means that the Option Holder is no longer
employed by the Company or performing services for the Company) within the
Option Period for any reason other than cause, Disability, or death, the Option
may be exercised by the Option Holder within three (3) months following the date
of such termination (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the shares as to which the Option had become exercisable on or before the
date of termination of services.

7. Transferability. The Option may not be transferred except by will or pursuant
to the laws of descent and distribution, and it shall be exercisable during the
Option Holder’s life only by him, or in the event of Disability or incapacity,
by his guardian or legal representative, and after his death, only by those
entitled to do so under his will or the applicable laws of descent and
distribution. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the Option or any right or privilege granted hereunder, or
upon the levy of any attachment or similar process upon the rights and
privileges herein conferred, the Option and the rights and privileges hereunder
shall become immediately null and void.

8. Limitation of Rights. The Option Holder or his successor shall have no rights
as a stockholder with respect to the shares of Stock covered by this Option
until the Option Holder or his successors become the holder of record of such
shares.

9. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement, and the Company shall
pay all original issue taxes (if any) on the exercise of the Option, and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

10. Withholding. The issuance of Stock pursuant to the exercise of this Option
shall be subject to the requirement that the Option Holder shall make
appropriate arrangements with the Company to provide for the amount of
additional income and other tax withholding applicable to the exercise of the
Option.



11. Miscellaneous.



(a) Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by first class registered or certified
mail, postage prepaid, or by personal delivery to the appropriate party,
addressed:

> > (i) If to the Company, to UQM Technologies, Inc., Attention: Corporate
> > Secretary, 7501 Miller Drive, Frederick, Colorado 80530, or at such other
> > address as may have been furnished to the Option Holder in writing by the
> > Company; or
> > 
> > (ii) If to the Option Holder, to the Option Holder at UQM Technologies,
> > Inc., 7501 Miller Drive, Frederick, Colorado 80530, or at other address as
> > may have been furnished to the Company by the Option Holder.

Any such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly addressed as set
forth above, in the case of mailed notice, or as of the date delivered in the
case of personal delivery.

(b) Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Option Holder.

(c) Defined Terms. Capitalized terms shall have the meaning set forth in the
Plan or herein, as the case may be.

(d) Compliance with Securities Laws. This Agreement shall be subject to the
requirement that if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares of Stock subject to the
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, is necessary as a
condition of, or in connection with, the issuance or purchase of such shares
thereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Company to apply for or obtain such listing,
registration or qualification.

(e) Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

(f) Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.

(g) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Option Holder and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

(h) Rights to Employment. Nothing contained in this Agreement shall be construed
as giving the Option Holder any right to be retained in the employ of the
Company and this Agreement is limited solely to governing the rights and
obligations of the Option Holder with respect to the Stock and the Option.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

UQM TECHNOLOGIES, INC.

 

By ___________________________________________

Donald A. French, Treasurer

 

OPTION HOLDER

 

_______________________________________________

 



 

